                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                               PLAINTIFF

V.                           CASE NO. 5:16-CR-50055

JAMES DWAYNE MYERS                                                   DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 56) of

United States Magistrate Judge Christy Comstock, filed on June 9, 2021. The time to

object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 56) is

ADOPTED IN ITS ENTIRETY, and Defendant’s § 2255 Motion to Vacate, Set Aside, or

Correct Sentence (Doc. 52) is DENIED AND DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED on this 24th day of June, 2021.



                                       /s/ Timothy L. Brooks
                                       TIMOTHY L. BROOKS
                                       UNITED STATES DISTRICT JUDGE
